388 F.2d 676
UNITED STATES of America, Plaintiff-Appellee,v.Roger Dale SLATTON, Defendant-Appellant.
No. 17979.
United States Court of Appeals Sixth Circuit.
Jan. 26, 1968.

Robert W. Summar, Chattanooga, Tenn., Court appointed, for appellant.
J. H. Reddy, U.S. Atty., Robert A. Scott, Asst. U.S. Atty., Chattanooga, Tenn., for appellee.
Before O'SULLIVAN, PHILLIPS and EDWARDS, Circuit Judges.
PER CURIAM.


1
This Dyer Act case was presented on briefs without oral argument on the regular docket of this Court.  The only question raised on appeal is whether the District Court erred in overruling a motion to quash the indictment on the ground that it did not describe accurately the motor vehicle involved.  The indictment contained only one count:


2
'The Grand Jury charges that on or about the 13th day of January, 1967, the defendant ROGER DALE SLATTON did transport a stolen motor vehicle, to-wit, a 1966 Pontiac, from Birmingham, in the State of Alabama, to Sewanee, in the State of Tennessee, within the Winchester Division of the Eastern District of Tennessee, and he then knew the motor vehicle to have been stolen.  (Title 18, U.S.C., Section 2321)'


3
Appellant contends that the indictment was defective because it did not describe the motor vehicle by model, size, serial number or State registration number.


4
We find this contention to be frivolous and entirely without merit.  Alm v. United States, 238 F.2d 604, 605 (8th Cir.), cert. denied, 353 U.S. 939, 77 S.Ct. 818, 1 L.Ed.2d 762.  In Alm a similar contention was described as 'absurd.'


5
Rule 18(6) of the Rules of this Court, as amended December 12, 1967, provides as follows:


6
'(6) Frivolous and Unmeritorious Appeals.


7
'If upon the hearing of any interlocutory motion or as a result of a review under Rule 3(5), it shall appear to the Court that the appeal is frivolous and entirely without merit, the appeal will be dismissed.'


8
This is a case in which we would sustain a motion to dismiss on the ground that the appeal is frivolous and entirely without merit.  Having reached the case on our regular docket, the Court dismisses the appeal sua sponte.